
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.54


Metromedia International Group, Inc.
505 Park Avenue, 21st Floor
New York, New York 10022
Phone (212) 527-3800
Fax (212) 644-0358

B. Dean Elledge
2370 Cannon Farm Road
China Grove, N.C. 28023

March 27, 2003

Subject: Retention Agreement

Dear Dean:

This retention agreement ("Retention Agreement") confirms our mutual
understanding that Metromedia International Group, Inc. (the "Company") will
terminate your employment with the Company effective August 31, 2003 (the
"Termination Date"). You are expected to continue to carry out your employment
duties through the Termination Date, but we may decide to relieve you of the
obligations to report to the office earlier.

1.If you continue to carry out your employment duties until the earlier of
(i) your Termination Date, and (ii) the date upon which the Company relieves you
of the obligations to report to the office, the Company will:

(a)pay your monthly salary for service through the Termination Date which will
increase to $17,650 as of April 1, 2003 (so that the last salary check for
August 2003, will be paid on or about August 31, 2003);

(b)pay you in one lump sum, any accrued and unused vacation days through the
Termination Date, payable in accordance with Company policy;

(c)continue providing you with medical and dental insurance as set forth in the
Metromedia International Telecommunications, Inc. Employee Handbook through and
including the Termination Date (thereafter, you may be able to stay on our
insurance plan for a limited period at your cost, in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA");
and

(d)pay you a retention benefit (the "Retention Benefit"), as described in
paragraph 2 of this Retention Agreement.

The benefits described in this paragraph 1 will not apply to you if your
employment is terminated under Section 9.1(b) of your Employment Agreement,
dated July 31, 2002 (the "Employment Agreement").

2.If you are entitled to receive the Retention Benefit described in
paragraph 1(d), then the Company will pay to you $120,000 to be paid in two
(2) equal installments of: $60,000 payable on March 31, 2003 (the "Early
Payment") and $60,000 payable within thirty (30) days after the Termination
Date.

3.Notwithstanding anything herein to the contrary, your right to receive and
retain the Retention Benefit is conditioned upon your entering into a written
separation agreement and release of all claims, substantially in the form
attached hereto, ("Release") with the Company on your Termination Date.

4.If you voluntarily terminate your employment prior to the Termination Date,
are terminated under Section 9.1(b) of your Employment Agreement prior to the
Termination Date, or if you fail to execute a Release, you must repay the
Company your Early Payment plus interest

--------------------------------------------------------------------------------

thereon at the prime rate of 2% in effect on the date hereof within thirty days
of the date of such termination. Any amounts owed with respect to such Early
Payment may be offset against amounts owed to you by the Company.

5.In the event the Company or its parent files a petition for relief with a
United States Bankruptcy Court (the "Court"), your Retention Benefit payments
and the payments set out in this letter may require the approval of the Court.

6.The obligations and liabilities of the Company hereunder will be binding upon
any corporation or other entity acquiring all or substantially all the assets of
the Company, whether by operation of law or otherwise, and the rights of the
Company hereunder will inure to the benefit of any such corporation or other
entity.

7.This Retention Agreement will be construed and enforced in accordance with the
laws of the State of New York without giving effect to the conflict of law
principles thereof.

8.The invalidity or unenforceability of any provision of this Retention
Agreement will not affect the validity or enforceability of any other provision
of this Retention Agreement, and each other provision will be severable and
enforceable to the extent permitted by law.

9.This Retention Agreement contains the entire agreement and understanding of
the parties with respect to the subject matter contained herein and supersedes
all prior writing communications, representations and negotiations in respect
thereto.

10.All payments made hereunder will be subject to all applicable federal, state
and local deductions and withholdings.

11.Other than as specifically modified herein, your Employment Agreement remains
unchanged and in full force and effect, including without limitation, Sections
[6, 7 and 8] of the Employment Agreement. Further, you agree that this Retention
Agreement constitutes adequate notice of termination otherwise required under
Section 2.1 of your Employment Agreement. By countersigning this Retention
Agreement, you agree to continue employment on the terms and conditions stated
in this Retention Agreement, with immediate effect.

We thank you for your contribution to the Company and wish you all the best in
your future career.


Sincerely,
 
 
 
 
/s/  ERNIE PYLE      

--------------------------------------------------------------------------------

Ernie Pyle
Chief Financial Officer
 
 
 
 
Acknowledged and agreed I understand my continuing confidentiality of
obligations and certify that I have not disclosed Company proprietary
information to any person or entity.
/s/  DEAN ELLEDGE      

--------------------------------------------------------------------------------

Dean Elledge
Vice President Financial Reporting
 
 
 
April 3, 2003

--------------------------------------------------------------------------------

[Date]

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.54

